Case: 14-50075      Document: 00512912836         Page: 1    Date Filed: 01/23/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50075
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 23, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO PEREZ-VILLALBA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-2189-1


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Francisco Perez-Villalba (Perez) appeals the 15-month sentence imposed
following his guilty plea conviction for illegal reentry. See 8 U.S.C. § 1326.
Perez argues that the district court plainly erred in assessing four criminal
history points for two 2003 convictions when the original sentences for those
convictions were imposed more than 10 years prior to the commencement of
his illegal reentry offense.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50075   Document: 00512912836     Page: 2   Date Filed: 01/23/2015


                                No. 14-50075

      Perez has completed his term of imprisonment, has been released from
custody, and has been removed to Mexico. Therefore, the appeal of his sentence
is moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th
Cir. 2007). Accordingly, the appeal is DISMISSED.




                                      2